       8:20-mj-00644-SMB Doc # 9 Filed: 01/04/21 Page 1 of 1 - Page ID # 15



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     8:20MJ644
                      Plaintiff,                     4:20CR26

       vs.

WILLIAM MATTHEW PLUMP
                                                                Magistrate Judge Bazis
                      Defendant.


                                        RULE 5 ORDER

         An Indictment and Warrant (charging document) having been filed in the Southern
District of Iowa, charging the above-named defendant with possession with intent to distribute
methamphetamine and the defendant having been arrested in the District of Nebraska,
proceedings to commit defendant to another district were held in accordance with Fed.R.Cr.P.
Rule 5. The defendant had an initial appearance here in accordance with Fed.R.Cr.P.5 and
was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he was the person named in the
        aforementioned charging document.

 ☒      The government did move for detention.

 ☒      Knowingly and voluntarily waived a detention hearing in this district and reserved his
        right to a detention hearing in the charging district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.

       IT IS SO ORDERED.

       DATED: January 4, 2021.

                                                     s/ Susan M. Bazis
                                                     U.S. Magistrate Judge
